Citation Nr: 1532529	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-27 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder other than gastroesophageal reflux disease (GERD), to include as secondary to the service-connected loss of the uterus and both ovaries, after post-surgical convalescence.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel





INTRODUCTION

The Veteran had active duty service in the United States Army from March 1980 to July 1990.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board previously remanded the claim currently on appeal in a December 2012 decision for additional development and adjudication.  The case has since returned to the Board for appellate review.

In addition to the paper claims file, the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files were reviewed for this appeal.  VBMS contains an April 2015 informal hearing presentation and VA treatment records dated from August 2005 to February 2014.  The Board notes that the records dated after January 2013 were not reviewed by the RO in the March 2013 supplemental statement of the case.  However, the subject matter of these records is unrelated to the issue on appeal.  The remaining documents in both VBMS and Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal.


FINDING OF FACT

Colonic adhesions are caused by the Veteran's service-connected loss of the uterus and both ovaries, after post-surgical convalescence.


CONCLUSION OF LAW

Colonic adhesions are proximately due to or the result of the Veteran's service-connected loss of the uterus and both ovaries, after post-surgical convalescence.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed that her abdominal symptoms, to include colonic adhesions, are secondary to her loss of the uterus and both ovaries.  See April 2007 Statement in Support of claim.  This appeal was remanded to clarify the Veteran's non-GERD gastrointestinal disorders (the Veteran is service-connected for GERD with hiatal hernia) and to obtain a nexus opinion regarding each one.  She has not contended and the evidence does not refect that the Veteran's colon disorder manifested in service or is otherwise related thereto.  

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The evidence of record clearly shows that the Veteran has current diagnosis of colonic adhesions, and she is service-connected for the loss of the uterus and both ovaries, after post-surgical convalescence.  Thus, the remaining question is whether her service-connected disability caused or permanently aggravated her current colonic adhesions.

In May 1998, a VA treatment record noted that the Veteran had a 10 year history of lower abdominal pain of undetermined etiology.  This pain did not impact her bowel movements.  The record shows that the Veteran had her uterus removed in July 2000 and both of her ovaries removed in February 2006.  A February 2006 operative report for the removal of the Veteran's right and left ovaries noted the presence of dense adhesions of the left colon and rectosigmoid colon to the vaginal cuff.  Later in December 2007, the Veteran reported pelvic and rectal pain.

The Veteran was afforded a VA examination to determine the nature and etiology of her claimed colon disorder in January 2013.  The examiner noted that he had reviewed the claims file.  The examiner diagnosed the following gastrointestinal disorders:  GERD; hiatal hernia; a history of hemorrhoids; rectal pain; constipation; and colonic adhesions.  The Veteran denied constipation and reported that she made lifestyle changes that resolved the hemorrhoids and rectal pain.  The examiner stated that the Veteran had originally developed colonic adhesions as a result of her gynecological issues.  The examiner opined that it was at least as likely as not that the Veteran's current colonic adhesions were due to the original adhesions which were due to the hysterectomy and/or the oophorectomy surgeries.  The Board notes that a hysterectomy surgery entails the removal of the uterus and an oophorectomy surgery involves the removal of the ovaries.  See Dorland's Illustrated Medical Dictionary 909, 1323 (32nd ed. 2012).  The examiner further explained that the development of adhesions or scar tissue is common after surgical procedures.  The Board finds that the January 2013 VA examiner's opinion is highly probative as he reviewed the relevant evidence in the case, relied on accurate facts, and provided a fully articulated opinion that is support by a complete rationale.  Accordingly, service connection for colonic adhesions is warranted.

As the RO noted in the most recent supplemental statement of the case, the Veteran is already service-connected for GERD with hiatal hernia; thus, those diagnoses are not considered herein.  Rectal pain and constipation are symptoms and not disabilities for which service connection can be granted.  Regarding history of hemorrhoids, the Board notes that these were not present upon examination, were last noted in a December 2006 private medical record, and have been carried forward as a problem in the problem list in the Veteran's VA records, but there has been no treatment since that time.  Furthermore, the Veteran testified that the issues were resolved by lifestyle changes.  Considering all the evidence of record, the Veteran does not have a current disability of hemorrhoids; thus, no etiology opinion is necessary.  

Based on the foregoing, the Board finds that the Veteran's colonic adhesions were caused by her service-connected loss of the uterus and both ovaries, after post-surgical convalescence.  Accordingly, the Board concludes that entitlement to service connection is warranted for colonic adhesions on a secondary basis.


ORDER

Service connection for colonic adhesions as secondary to the service-connected loss of the uterus and both ovaries, after post-surgical convalescence, is granted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


